EXHIBIT 13.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ENACTED PURSUANT TO SECTION -OXLEY ACT OF 2002 CHC Helicopter Corporation (the “Company”) is filing with the US Securities and Exchange Commission on the date hereof, its annual report on Form 20-F for the fiscal year ended April30, 2007 (the “Report”). I, Rick Davis, Senior Vice-President & Chief Financial Officer of the Company, certify, pursuant to 18 USC. section1350, as enacted pursuant to Section906 of the US Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: a) the Report fully complies with the requirements of Section13(a) or 15(d) of the US Securities Exchange Act of 1934; and b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September17, 2007 /s/ Rick Davis Rick Davis Senior Vice-President & Chief Financial Officer
